MEMORANDUM **
Charles L. Floyd, Jr. and Monique Floyd appeal pro se the district court’s summary judgment in favor of defendants in their 42 U.S.C. § 1983 action, alleging constitutional violations arising from a state forfeiture action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s decision to grant summary judgment, see Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000), and we affirm.
The Floyds’ first contention lacks merit because Charles Floyd had an adequate post-deprivation state remedy, and he failed to show that he pursued that remedy. See Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
The Floyds’ contention regarding the order denying their motion for relief from judgment will not be considered because that order was the subject of their appeal no. 00-35679, which has been dismissed.
The Floyds contend that the defendants did not properly serve Monique Floyd with notice of the forfeiture action. We agree with the district court that the defendants’ attempts to serve Monique Floyd were constitutionally sufficient. See City of West Covina v. Perkins, 525 U.S. 234, 241, 119 S.Ct. 678, 142 L.Ed.2d 636 (1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.